08/31/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs August 1, 2017

               STATE OF TENNESSEE v. MAKA FULLER, JR.

                 Appeal from the Circuit Court for Madison County
                        No. 16-111 Donald H. Allen, Judge
                     ___________________________________

                           No. W2016-02480-CCA-R3-CD
                       ___________________________________

A Madison County jury convicted the Defendant, Maka Fuller, Jr., of aggravated
robbery. After a sentencing hearing, the trial court sentenced him to eleven years in
prison. On appeal, the Defendant contends that the evidence is insufficient to support his
conviction because he did not use a weapon to accomplish the robbery. Finding that
there is sufficient evidence to support the Defendant’s conviction for aggravated robbery,
we affirm the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and TIMOTHY L. EASTER, JJ., joined.

George Morton Googe, District Public Defender; and Gregory D. Gookin, Assistant
Public Defender, Jackson, Tennessee, for the appellant, Maka Fuller, Jr.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Jerry Woodall, District Attorney General; and Shaun A. Brown, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                       OPINION
                                        I. Facts


      This case arises from a robbery at an automatic teller machine (ATM) in Madison
County, Tennessee. For his role in this offense, a grand jury indicted the Defendant for
aggravated robbery. At a trial on the charge, the parties presented the following
evidence: Zellier Price, the victim, testified that on October 18, 2015, she was at the
Regions Bank “a little bit after 6:00 [p.m.].” The victim was at the drive-thru ATM
making multiple withdrawals. She conducted the transactions through her car window
while remaining seated in the driver’s seat of her car. As she finished her final
transaction, the Defendant approached her car and said he was going to rob her. She had
earlier noticed the Defendant walking on the sidewalk nearby and was surprised to see
him standing by her car window. She recalled the Defendant’s mouth was covered, and
his right hand was “wrapped up like it was a gun.” The victim testified that she believed
the Defendant was holding a gun and that she was afraid she would be killed.

        The victim testified that the money she had retrieved from the ATM was lying in
her lap. The Defendant repeated his intent to rob her and then reached inside the car with
his left hand and took the $80.00 that was on the victim’s lap. The victim said that, as
this occurred, she pressed the accelerator and “crushed [the front bumper of her] car.”
The victim drove across the street and asked if anyone had witnessed the robbery, but no
one had. She notified the police of the robbery and provided a description of the robber.

       The victim testified that she was not physically hurt during the robbery but was
“shaken up really bad.” Once she returned home, she contacted a friend whose nephew
worked at the bank. Through him, she learned that the bank had cameras on their ATM.
The victim viewed the surveillance footage of the robbery and confirmed that it was an
accurate depiction of her interaction with the Defendant.

       The surveillance footage depicts the victim conducting transactions at the ATM.
The Defendant appears from rear of the vehicle with a white cloth wrapped around his
right hand. He sticks the wrapped hand in the car at the victim while covering his face
with a shirt with his left hand. The Defendant then reaches in the car with his left hand
and appears to grab something and exits toward the rear of the car as the car lurches
forward.

        On cross-examination, the victim agreed that she told a police officer that the
Defendant had something in his hand that he was pointing at her, but she was “not sure”
if it was a weapon. She confirmed that she could not tell what the Defendant held in his
hand but that it looked like a gun. She agreed that she never saw a gun but that the
Defendant was pointing whatever he had in his right hand “acting like it was a gun.” On
redirect examination, the victim reiterated that, at the time, she believed the Defendant
was holding a gun.

       Andrew Hackett, a Madison County Sheriff’s Office deputy, testified that in
October 2015, he was a resource officer at “JCM.” He observed the video surveillance
footage released by the police department and recognized the robber as a JCM student.
Deputy Hackett contacted the assigned investigator on the case and identified the
Defendant as the robber in the surveillance video
                                          -2-
        Nicholas Donald, a Jackson Police Department detective, testified that he spoke
with the victim following the robbery. He described her demeanor as “very upset,
frantic.” He observed that she was “shaking really bad.” She provided a description of
the Defendant, and the police obtained surveillance footage of the incident. Detective
Donald gave the footage to Crime Stoppers who ran the footage on the news. He was
later contacted by Deputy Hackett who identified the robber in the footage as the
Defendant.

       Detective Donald testified that, on October 23, 2015, he interviewed the
Defendant with the Defendant’s mother present. The Defendant acknowledged his
understanding of the Miranda rights and signed a rights waiver. The Defendant gave the
following statement:

      I was walking back and forth by the Regions Bank on Lafayette St. and N.
      Highland on Sunday looking for somebody to rob. I had to rob somebody
      to get out of the gang or they were gonna kill me. I ran up to the car with
      my polo shirt wrapped around my hand and my white t-shirt wrapped
      placed [sic] around my face. I got the money out of her lap and ran to the
      laundry mat. I did not have a gun. Then I caught a ride to Lincoln Courts.
      I gave to [sic] the money to a guy named PJ and then I went home.

The statement was signed by the Defendant.

       The Defendant testified that he was the person on the surveillance video reaching
into the victim’s car. He denied having a gun. He said that he did not know why he had
a shirt on his hand. He stated that he “wasn’t thinking at the time.” The Defendant
expressed remorse for his actions toward the victim.

        On cross-examination, the Defendant denied any gang affiliation and said that he
lied in his statement to police when he referenced a gang. He said he robbed the victim
because he was “young and dumb.” The Defendant stated that he wrapped his t-shirt
around his hand. When asked why he had done so, he stated, “just young and dumb,
wasn’t thinking at the time.” After watching the surveillance video, the Defendant
agreed that he pointed his wrapped hand at the victim.

       After hearing the evidence, the jury convicted the Defendant of aggravated
robbery. After a subsequent sentencing hearing, the trial court sentenced the Defendant
to serve eleven years in the Tennessee Department of Correction. It is from this
judgment that the Defendant appeals.

                                         -3-
                                        II. Analysis

        On appeal, the Defendant asserts that the evidence is insufficient to support his
conviction because the State failed to prove that the victim had a reasonable belief that
the Defendant was armed during the robbery. The State responds that the jury was
entitled to accredit the victim’s testimony that she believed the shirt wrapped around the
Defendant’s hand concealed a pistol. We agree with the State.


       When an accused challenges the sufficiency of the evidence, this Court’s standard
of review is whether, after considering the evidence in the light most favorable to the
State, “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid,
91 S.W.3d 247, 276 (Tenn. 2002)). This standard applies to findings of guilt based upon
direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999) (citing State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the
absence of direct evidence, a criminal offense may be established exclusively by
circumstantial evidence. Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury
decides the weight to be given to circumstantial evidence, and ‘[t]he inferences to be
drawn from such evidence, and the extent to which the circumstances are consistent with
guilt and inconsistent with innocence, are questions primarily for the jury.’” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313 S.W.2d 451, 457
(Tenn. 1958)). “The standard of review [for sufficiency of the evidence] ‘is the same
whether the conviction is based upon direct or circumstantial evidence.’” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.
1990). Nor may this Court substitute its inferences for those drawn by the trier of fact
from the evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v.
State, 286 S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of
witnesses, the weight and value to be given the evidence, as well as all factual issues
raised by the evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997). “A guilty verdict by the jury, approved by the trial judge, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the theory of
the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). The Tennessee Supreme
Court stated the rationale for this rule:

                                            -4-
      This well-settled rule rests on a sound foundation. The trial judge and the
      jury see the witnesses face to face, hear their testimony and observe their
      demeanor on the stand. Thus the trial judge and jury are the primary
      instrumentality of justice to determine the weight and credibility to be
      given to the testimony of witnesses. In the trial forum alone is there human
      atmosphere and the totality of the evidence cannot be reproduced with a
      written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523, 527 (Tenn. 1963)). This Court must afford the State of Tennessee the “‘strongest
legitimate view of the evidence’” contained in the record, as well as “‘all reasonable and
legitimate inferences’” that may be drawn from the evidence. Goodwin, 143 S.W.3d at
775 (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of
guilt against a defendant removes the presumption of innocence and raises a presumption
of guilt, the convicted criminal defendant bears the burden of showing that the evidence
was legally insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516,
557-58 (Tenn. 2000) (citations omitted).

       A conviction for aggravated robbery, as relevant to this case, requires proof
beyond a reasonable doubt that the Defendant committed an “intentional or knowing theft
of property from the person of another by violence or putting the person in fear” and that
the robbery was “accomplished with a deadly weapon or by display of any article used or
fashioned to lead the victim to reasonably believe it to be a deadly weapon.” T.C.A. §§
39-13-401(a), -402(a)(1) (2014).

       The Defendant specifically contends that the evidence did not establish that he
used a deadly weapon or any article intended to make the victim reasonably believe he
was carrying a deadly weapon. The jury, however, accredited the testimony of the victim
and rejected the claim of the Defendant. This court has previously ruled that it is not
necessary to display an actual weapon in order to meet the requirements of the aggravated
robbery statute. See State v. Davenport, 973 S.W.2d 283, 286 (Tenn. Crim. App. 1998)
(holding that the evidence was sufficient to support aggravated robbery where the
defendant fashioned a rag over his empty hand to lead the store clerk to believe he held a
weapon); see also State v. Monoleto D. Green, No. M2003-02774-CCA-R3-CD, 2005
WL 1046800 at *9 (Tenn. Crim. App., at Nashville, May 5, 2005). There was proof that
the Defendant watched the ATM looking for someone to rob. He waited until the victim
retrieved money from the ATM, and then he covered his face with a cloth to disguise
himself and fashioned a rag upon his hand in an effort to lead the victim to believe he
held a weapon. The Defendant also announced twice to the victim his intent to rob her.
The victim stated her belief that the Defendant was armed and her fear that he would
shoot her.
                                          -5-
       Accordingly, sufficient evidence was submitted to the jury to permit them to judge
the victim’s and the Defendant’s credibility and make a determination. A reasonable jury
could have found that the elements of aggravated robbery were satisfied in this case. The
Defendant is not entitled to relief.

                                    III. Conclusion

        Based upon the foregoing authorities and reasoning, we affirm the judgment of the
trial court.


                                            ____________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                          -6-